FIRST NATIONAL BANK OF PENNSYLVANIA, AS SUCCESSOR OF FIRST NATIONAL BANK OF SLIPPERY ROCK
v.
TODD W. BOOHER AND TRINDA L. BOOHER, AND TODD W. BOOHER AND MARIAN B. FENNICK, PERSONAL REPRESENTATIVES OF THE ESTATE OF PANSIE N. BOOHER, WILLIAM PINEO, CHAPTER 7 TRUSTEE AND UNITED STATES TRUSTEE
PETITION OF: TODD W. BOOHER AND MARIAN B. FENNICK, PERSONAL REPRESENTATIVES OF THE ESTATE OF PANSIE N. BOOHER
No. 161 WAL 2008.
Supreme Court of Pennsylvania, Western District.
October 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of October, 2008, the Petition for Allowance of Appeal is hereby DENIED.